The opinion of the court ivas delivered by
Kalisch, J.
This case was tried together with the case of Emma O’Leary, administratrix, against the same defendant, at the Burlington Circuit, and a verdict was directed for the defendant.
The plaintiff’s action was for trover and conversion against the defendant to recover the value of twenty acres of growing grain which the plaintiff bought from Mrs. O’Leary in March,, 1915, and which crop of grain the defendant, in July, 1915, refused to let the plaintiff reap, and appropriated the same to his own use.
The facts are fully set forth in an opinion filed, in the case of Emma O’Leary, Administratrix, v. Alexander Harris, post p. 671, at the present term of court, and in which case we *668reached the conclusion that Mrs. O’Leary had no title to the crop of grain.
In the case sub j-udice the plaintiff’s right to a recovery depended solely upon the title of Mrs. O’Leary to the grain, since the plaintiff claimed to have bought the crop of grain from her, and as she had no title thereto, of course, the plaintiff could not have acquired any by such purchase, and hence the verdict in favor of the defendant was properly directed.
The judgment will be affirmed, with costs.